Citation Nr: 1440147	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-15 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for an anxiety disorder.

6.  Entitlement to service connection for a personality disorder.

7.  Entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran has verified active duty service from December 1970 to February 1971 and from September 1974 to May 1976.  In regard to a period of service from May 1973 to October 1973, the Board for Correction of Military Records verified that the DD Form 214 submitted by the Veteran was "a forged and falsified document."  See November 1999 letter.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in September 2010.  The RO issued a Statement of the Case (SOC) in April 2011.  In May 2011, the Veteran filed his Substantive Appeal, perfecting a timely appeal of all of the issues.  

In his May 2011 Substantive Appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent July 2012 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

In February 2010, the Veteran submitted a VA 21-4142 Form, in which he requested that the RO obtain his treatment records from the VA Community-Based Outpatient Clinic (CBOC) in Nephi, Utah, for all of the disorders on appeal.  The Veteran stated that he was currently receiving treatment from this location.  These VA treatment records are not currently in the claims file.  Rather, the claims file has records from the Salt Lake City and Orem VA facilities.  Upon remand, these pertinent VA treatment records must be obtained.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Nephi, Utah, CBOC dated since 1976 (the Veteran's active duty discharge) as identified by the Veteran in the February 2010 VA Form 21-4142.  If no records are associated with the claims file, a written determination should be included in the claims file.

2.  After the above actions have been completed, readjudicate the Veteran's appeal.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



